Case 1:21-md-03010-PKC Document 29-2 Filed 08/31/21 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

IN RE GOOGLE ADVERTISING Case No. 21-md-3010 (PKC)
ANTITRUST LITIGATION
AFFIDAVIT IN SUPPORT OF
MOTION FOR ADMISSION
PRO HAC VICE

P. KEVIN CASTEL, District Judge

Pursuant to Rule 1.3 of the Local Rules of the United States Courts of the Southern and
Eastern Districts of New York, MICHAEL J. FULLER, JR. hereby declares the following:

1. lama partner at the law firm FARRELL FULLER LLC, and I make this declaration
in support of my motion for pro hac vice admission in this action on Plaintiffs’ behalf. I have
personal knowledge of the facts expressed in this declaration and, if asked, could and would
testify competently to the truth of those fats.

2. lama resident of Puerto Rico. My office address is 1311 Ponce De Leon, Suite, 202,
San Juan, Puerto Rico 00907.

3. Iam a member in good standing of the Supreme Court of the State of Georgia and
there are no pending disciplinary proceedings against me in any state or federal court. I have
never been convicted of a felony. I have never been censured, suspended, disbarred or denied
admission or readmission by any court. Annexed hereto is a copy of my Certificate of Good
Standing from the Supreme Court of the State of Georgia.

4. By this application, I request permission from this Court to be admitted pro hac vice
and appear as co-counsel on behalf of Plaintiff Journal, Inc. in the above-captioned action.

I declare under penalty of perjury under the laws of the State of Georgia that the

foregoing is true and correct.
Case 1:21-md-03010-PKC Document 29-2 Filed 08/31/21 Page 2 of 2

Executed in Hattiesburg, Mississippi on the 31‘ day of August, 2021.

Dated: August 31, 2021 /s/ Michael J. Fuller, Jr.
Michael J. Fuller, Jr. (pro hac vice to be sought)
FARRELL & FULLER, LLC
1311 Ponce De Leon, Suite 202
San Juan, PR 00907
Telephone: (939) 293-8244
Fax: (939) 293-8245
mike@farrellfuller.com

 

Counsel for Plaintiff Journal, Inc.

Subscribed and sworn to before me on this 31“ day of August, 2021.

git. CQ Bo

 

wee a le., ae
ie OWN, Notary Public Lo
¢ 2S Kk *
wer , 3
i ROTARY oath t 4
a a a
‘ y commas pf ft My Commission Expires 3633
